738 N.W.2d 769 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rodney Allan HUBBARD, Defendant-Appellant.
Docket No. 133360. COA No. 263300.
Supreme Court of Michigan.
September 28, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.
MARKMAN, J., concurs and states as follows:
Because defendant has failed to make any showing that voiceprint evidence would demonstrate that the voice on the recording was not his own, I concur in the order denying leave to appeal. I write separately to observe that this Court, in an appropriate case, should revisit its conclusion in People v. Tobey, 401 Mich. 141, 148, 257 N.W.2d 537 (1977), that voiceprint evidence is inadmissible because it has not "achieved general scientific acceptance as a reliable identification device. . . ." Since Tobey was decided, 11 other states have addressed the admissibility of voiceprint *770 evidence: five states have admitted such evidence, see, e.g., People v. Coon, 974 P.2d 386 (Alas, 1999), and six states have rejected such evidence, see, e.g., State v. Gortarez, 141 Ariz. 254, 686 P.2d 1224 (1984). Coon is the only decision of a state supreme court that has addressed voiceprint evidence under the test of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), which is now the relevant standard in Michigan under MRE 702. In light of these legal developments, as well as potential technological improvements in voiceprint technology over the past three decades, this Court should revisit the admissibility of voiceprint evidence on an appropriate occasion.